Citation Nr: 0706244	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to service connection for bronchitis and 
emphysema. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
the residual conditions of a back injury. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
the residual conditions of an injury to the right arm and 
shoulder.  


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to January 
1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for chronic sinusitis and for bronchitis 
and emphysema; and that denied a petition to reopen claims 
for service connection for the residual conditions of a back 
injury and for the residual conditions of an injury to the 
right arm and shoulder. 

The veteran testified before the Board by videoconference 
from the RO in July 2006.  

The issue of service connection for bronchitis and emphysema 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's current chronic sinusitis first manifested 
many years after service and is not related to any aspect of 
service.  

2.  In July 1989, the Board denied service connection for a 
back disability and for a bilateral shoulder disability, 
including a pulled right arm tendon, because the disorders 
were not incurred in or aggravated by service.  The veteran 
did not perfect an appeal, and the decision became final.

3.  Hearing testimony and written statements related to a 
back injury and to a right arm and shoulder injury in service 
and provided by the veteran since the 1989 Board decision are 
neither new nor material and are cumulative of previously 
considered evidence.  VA and private clinical records 
received since the 1989 decision are new, but most are not 
material because they do not address an in-service injury or 
cause for the condition.  Several records relating to a back 
disability are both new and material but do not raise a 
reasonable possibility of substantiating the claim because 
they specifically refer to non-service causes for the 
disorder.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic sinusitis 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002);  
38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  New and material evidence has not been received to reopen 
a final disallowed claim for service connection for the 
residual conditions of a back injury.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (2006).

3.  New and material evidence has not been received to reopen 
a final disallowed claim for service connection for the 
residual conditions of a right arm and shoulder injury.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156(a), 20.302.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and a rating 
decision in June 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2005 
statement of the case.  The veteran received an additional 
notice letter in June 2006, and responded with evidence 
submitted at his July 2006 hearing.  The veteran waived RO 
consideration of that evidence.  Therefore, the Board finds 
that remand for issuance of a supplemental statement of the 
case following the July 2006 notice letter is not necessary.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a military policeman and security guard 
in the U.S. Air Force including service in the United Kingdom 
from July 1956 to July 1959.  He contends that his sinus, 
respiratory, back, and right arm and shoulder conditions 
first manifested in service or are related to injuries 
sustained in service.  

Chronic Sinusitis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a February 2004 hearing at the RO, the veteran stated that 
he experienced nasal drainage at night and congestion during 
the day for which he was taking medication.  He stated that 
the condition began during his service in the United Kingdom 
(UK) where the weather was damp and rainy.  He reported that 
he had been hospitalized in the UK in 1956 for a sinus and 
asthma condition.  In a July 2006 Board hearing, the veteran 
also stated that he had been repeatedly exposed to aircraft 
exhaust as a security guard throughout his service. 

The veteran's enlistment physical examination in July 1954 
showed no abnormal sinus conditions.  In November 1956, the 
veteran received inpatient treatment for six days at a 
military dispensary.  The attending physician diagnosed acute 
pharyngitis and perennial asthma caused by an unknown 
allergen.  There was no mention of a sinus condition.  In 
October 1957, the veteran received inpatient treatment for 
complaints of headache and nasal congestion at a military 
dispensary.  One examiner diagnosed sinusitis; however, the 
attending physician diagnosed influenza.  The veteran was 
returned to duty after three days.  Service medical records 
are silent for any other symptoms, treatment, or diagnosis of 
sinusitis.  
In an August 1957 reenlistment physical examination, no sinus 
abnormalities were noted.  In January 1960, the veteran 
stated in a signed medical history questionnaire that he had 
no history of sinusitis, and a physician noted no sinus 
abnormalities in the concurrent discharge physical 
examination.  

Private medical treatment records from 1972 and from 1999 to 
2003 show no diagnosis or treatment for sinusitis.  In June 
1993, a Social Security Administration examiner noted the 
veteran's reports of "sinus problems" but no clinical 
records of examination or treatment for a sinus condition 
were included in the records.  No sinus abnormalities were 
noted in June 1993 when the veteran received VA examination 
and hospital treatment for other conditions. 

In July 2001, a VA primary care examiner noted that the 
veteran reported using a nasal inhaler for an allergic sinus 
condition.  The examiner noted no tenderness over the sinus 
areas and diagnosed allergic rhinitis.  In November 2001, a 
VA examiner noted the veteran's continued reports of sinus 
congestion and post nasal drip.  The examiner prescribed 
decongestant and antihistamine medications.  

In August 2004, a VA physician reviewed the claims file 
noting records of treatment in service and private records 
from 1999 to 2003.  The physician also noted that the veteran 
had used tobacco since age 17 and that he had worked in a 
cardboard box factory for 12 years and operated his own 
business as a welder.  The physician conducted a respiratory 
examination and noted the veteran's reports of night sinus 
drainage and coughing but made no diagnosis or comment 
regarding the presence of any sinus condition.  VA treatment 
records from February 2004 to October 2004 show a continued 
prescription for nasal inhaler but no additional examination, 
treatment, or diagnosis of a sinus condition. 

The Board concludes that the veteran's chronic allergic sinus 
condition does not warrant service connection because a 
chronic condition did not manifest until many years after 
service.  There is no medical evidence of a chronic condition 
in service.  One diagnosis of sinusitis in 1956 was not 
sustained by the attending physician who diagnosed influenza.  
Two subsequent physical examinations showed no sinus 
abnormalities, and the veteran's own medical history 
statement in 1960 denied any chronic sinus condition.  
Although a physician noted the veteran's report of a sinus 
condition in 1993, there were no supporting clinical records 
of diagnosis or treatment until 2001.  Furthermore, although 
the veteran frequently described his sinus symptoms 
coincident with pulmonary conditions such as asthma, 
emphysema, and chronic obstructive pulmonary disease, there 
is no medical evidence that the sinus symptoms are 
necessarily associated with respiratory disease.  

The weight of the credible evidence demonstrates that the 
veteran's current sinusitis first manifested many years after 
service and is not related to his active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Residual Conditions of a Back Injury

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim, the Board 
examines the evidence submitted since the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  For purposes of the new and material evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In July 1989, the Board denied service connection for a back 
disability because the disorder was not incurred in or 
aggravated by service.  Specifically, service medical 
records, including several physical examinations, show no 
symptoms or treatment for any back injury.  There was no 
clinical documentation of a back disorder until the 1980's.  
The appellant did not perfect an appeal, and the decision 
became final.

Since the Board's decision, the veteran submitted written 
statements in March 2003, September 2003, and December 2003 
and testified at hearings at the RO in February 2004 and 
before the Board in July 2006.  The veteran waived RO 
consideration of Board testimony and documents submitted in 
July 2006.  The veteran restated that he was injured in 
service while assigned temporary duty at an airbase in 
Newfoundland from February 1955 to March 1955.   He stated 
that while standing guard duty in a storm, he was thrown 
against an aircraft and injured his back.  He further stated 
that he was evacuated by air to his home base where he was 
treated for three weeks for a crushed vertebra.  The veteran 
also submitted personnel and medical records that documented 
his tour of temporary duty.  A March 1955 medical record 
shows that the veteran was seen for symptoms of testicular 
pain and was advised to seek treatment upon return to his 
home base.  Records of this treatment were in the file. 

The Board concludes that the statements and testimony are not 
new evidence.  The veteran's reports of the 1955 accident in 
the storm in Newfoundland and the service personnel and 
medical records were previously considered by the Board.  
Despite additional requests by the RO in November 2004 for 
clinical records of hospitalization at his home base in March 
1955, no additional records of treatment were recovered.  
There remains no clinical evidence of treatment for a back 
injury in service.  

The Board has considered additional private and VA medical 
records received since the 1989 Board decision.  Although the 
clinical reports are new because they have not been 
previously considered by VA, most reports are not material 
because they do not address any injury in service or cause 
for the veteran's back disorder.  However, in June 1972, a 
private physician noted the veteran's report of sustaining 
four broken vertebra in an automobile accident in October 
1971.  In August 1993, the veteran submitted a VA report of 
accidental injury stating that he injured his back in October 
1992 when he fell from the bumper of a truck.  In August 
1993, a private physician noted that the veteran had injured 
his thoracic spine six days earlier in a fall.  Those 
documents are new because they were not before the 
decisionmakers at the time of the previous final decision.  
They relate to the causes of his back disorder.  However, 
they do not support any relationship between his disorder and 
military service and therefore do not raise a reasonable 
probability of substantiating his claim.  Therefore, the 
Board finds that they are not material.

The Board concludes that no new and material evidence has 
been received.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the petition to 
reopen the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Residual Conditions of an Injury to the Right Arm and 
Shoulder

In July 1989, the Board denied service connection for a 
bilateral shoulder disability because the disorder was not 
incurred in or aggravated by service.  Service medical 
records including several physical examinations showed no 
symptoms or treatment for any shoulder injury.  There was no 
clinical documentation of a shoulder disorder until the 
1980's.  Specifically, the Board considered a September 1985 
note by a VA orthopedic physician that the veteran had torn a 
right arm tendon in an accident five months earlier.  The 
appellant did not perfect an appeal, and the decision became 
final.

Since the Board's decision, the veteran submitted written 
statements in March 2003, September 2003, and December 2003 
and testified at hearings at the RO in February 2004 and 
before the Board in July 2006.  The veteran waived RO 
consideration of the Board testimony in July 2006.  The 
veteran restated that he injured his right arm and shoulder 
in an accident while carrying a large waste can during basic 
training.  
 
The Board concludes that the statements and testimony are not 
new evidence.  The veteran's reports of the accident in basic 
training as well as in the storm in Newfoundland were 
previously considered by the Board.  There remains no 
clinical evidence of treatment for a right arm or shoulder 
injury in service.  

The Board considered additional private and VA medical 
records received since the 1989 Board decision.  Although the 
clinical reports are new because they have not been 
previously considered by VA, the reports are not material 
because none of the reports address any injury in service or 
other service-related cause for the veteran's right arm and 
shoulder disorder.  Therefore, the Board finds that the new 
evidence received is not material because it does not raise a 
reasonable possibility of substantiating the veteran's claim.

The Board concludes that no new and material evidence has 
been received.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the petition to 
reopen the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for chronic sinusitis is denied. 

As no new and material evidence has been received, the 
request to reopen the claim for a back disability is denied. 

As no new and material evidence has been received, the 
request to reopen the claim for a right arm and shoulder 
disability is denied. 


REMAND

In the opinion of the Board, additional development of the 
issue of service connection for bronchitis and emphysema is 
necessary. 

Service medical records show that the veteran was treated in 
April 1956 for bronchitis.  He also received six days of 
inpatient treatment for perennial allergic asthma and 
pharyngitis in November 1956.  However, there were no other 
occasions of diagnosis or treatment of a respiratory disease 
in service.  Physical examinations in August 1957 and June 
1960 showed no respiratory abnormalities, and the veteran 
denied any history of respiratory disease in his 1960 medical 
history questionnaire.  

In hearings in February 2004 and July 2006, the veteran 
stated that he had prolonged exposure to aircraft exhaust and 
damp weather in service.  In August 2004, he reported to a VA 
examiner that after service he had experienced asthma attacks 
five to six times per year for which he received treatment 
from private physicians.  There are no clinical records of 
this treatment in the file.  However, starting in May 1999, a 
private physician noted the veteran's report of a history of 
asthma and diagnosed chronic obstructive pulmonary disease 
(COPD).

In August 2004, a VA physician confirmed the diagnosis of 
COPD and stated that it was as likely as not (50 percent 
probability) that the veteran's disease was related to 
significant tobacco smoking since age 17.  The examiner also 
noted post-service employment in a cardboard factory and in 
business as a welder.  The physician was unable to provide an 
opinion whether the veteran's episodes of bronchitis and 
asthma in service were related to his current COPD and 
suggested consultation by a pulmonary specialist.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the entire claims file to an 
appropriately qualified VA pulmonary 
specialist.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the physician 
provide an opinion whether the veteran's 
current respiratory disease, including 
COPD, is at least as likely as not (50 
percent or greater possibility) related 
to any inservice events described by the 
veteran, symptoms or diagnoses recorded 
in the service medical records, or any 
other aspect of service.  Request that 
the physician also comment on the 
observations and conclusions of the VA 
physician in August 2004 regarding the 
effects of tobacco use and post-service 
occupations on the etiology of the 
veteran's respiratory disease.   

2.  Then, readjudicate the claim for 
service connection for bronchitis and 
emphysema.   If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


